The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/063,369 by Park et al. for “WIRELESS COMMUNICATIONS USING TRAFFIC INFORMATION”, filed on 10/05/2020. 
Claims 1-51 are now pending. The independent claims are 1, 18 and 35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.                                                                                                                                                                                                      
Claims 1-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,798,732. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to towards the transmission of traffic pattern information comprising traffic periodicity field and timing offset field, and recite similar subject matter as the instant claims which recite a broader scope of the limitations recited in the conflicting patent as noted below.  Provided below is the mapping of some claim limitations. (Note, bold text indicates differences).

Claim No.
Instant Claims (17/063,369)
Conflicting Patent (10,798,732) 
Claim No.
1
1. A method comprising: 

receiving, by a base station distributed unit from a base station central unit, traffic pattern information associated with a wireless device, 










wherein the traffic pattern information comprises: 

a traffic periodicity field; 

and a timing offset field; 

determining, by the base station distributed unit and based on the traffic pattern information, configuration parameters of at least one resource for the wireless device; 


sending, by the base station distributed unit, a message associated with the configuration parameters; 



and sending, by the base station distributed unit to the wireless device, an indication of activation of the at least one resource.
 1. A method comprising: 

receiving, by the base station distributed unit from the base station central unit, a first message comprising the traffic pattern information; 

receiving, by a base station distributed unit from a wireless device, a radio resource control (RRC) message comprising traffic pattern information associated with a logical channel, 

wherein the traffic pattern information comprises: 

a traffic periodicity field; 

and a timing offset field; 

determining, by the base station distributed unit and based on the traffic pattern information, configuration parameters of at least one resource for the wireless device;

sending, by the base station distributed unit to a base station central unit, the RRC message comprising the traffic pattern information; 


and sending, by the base station distributed unit to the wireless device, an indication of activation of the at least one resource.
1
18, 35
Independent claims 18, 35 of the instant application can be similarly mapped to conflicting independent claims 14 and 18.
Independent claim 18 of the instant application can be similarly mapped to conflicting independent claim 14.
14, 18


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claim 1 to transmit traffic pattern information comprising traffic periodicity field and timing offset field between two base stations in order facilitate a conditional handover.
Provided below is the mapping of some of dependent claim limitations. 

Claim No.
Instant Claims (17/063,369)
Conflicting Patent (10,798,732)
Claim No.
2
2. The method of claim 1, wherein the traffic periodicity field indicates an estimated data arrival periodicity, and wherein the timing offset field indicates an estimated timing for a packet arrival.
2. The method of claim 1, wherein the traffic periodicity field indicates a data arrival periodicity, and wherein the timing offset field indicates a data arrival timing.
2
4
4. The method of claim 1, wherein the receiving the traffic pattern information comprises receiving, by the base station distributed unit from the base station central unit, 

an F1 interface message comprising the traffic pattern information.
3. The method of claim 1, wherein the first message comprises 




an F1 interface message.

3
5
5. The method of claim 1, further comprising receiving, by the base station distributed unit from the base station central unit, one or more initial parameters, 

wherein the determining the configuration parameters of the at least one resource for the wireless device comprises modifying, based on the traffic pattern information, 

the one or more initial parameters to determine the configuration parameters of the at least one resource for the wireless device.


4. The method of claim 1, wherein the first message further comprises one or more initial parameters, and 


wherein the determining the configuration parameters of the at least one resource for the wireless device comprises: modifying, based on the traffic pattern information, 

the one or more initial parameters to determine the configuration parameters of the at least one resource for the wireless device.
4
6
6. The method of claim 1, wherein the traffic pattern information further comprises one or more of: 


an indication of a traffic priority associated with a traffic pattern of the traffic pattern information; or a first logical channel identifier of a logical channel 

associated with the wireless device.
8. The method of claim 1, wherein the traffic pattern information further comprises one or more of: 

an indication of a traffic priority associated with a traffic pattern of the traffic pattern information; or a first logical channel identifier of the logical channel.
8
7
7. The method of claim 6, wherein the logical channel comprises one or more of: an uplink logical channel; or a sidelink logical channel.
9. The method of claim 1, wherein the logical channel comprises one or more of: an uplink logical channel; or a sidelink logical channel.
9
8
8. The method of claim 1, wherein the sending the indication of activation of the at least one resource comprises sending downlink control information.
12. The method of claim 1, wherein the sending the indication of activation of the at least one resource comprises sending downlink control information.
12
9
9. The method of claim 1, wherein the sending the indication of activation of the at least one resource comprises sending a medium access control (MAC) control element (CE).
13. The method of claim 1, wherein the sending the indication of activation of the at least one resource comprises sending a medium access control (MAC) control element (CE).
13
10
10. The method of claim 1, wherein the at least one resource comprises at least one configured grant resource.
21. The method of claim 1, wherein the at least one resource comprises at least one configured grant resource.
21
11
11. The method of claim 1, wherein the configuration parameters comprise a semi-persistent scheduling (SPS) configuration parameter for at least one SPS configuration for the wireless device.
22. The method of claim 14, wherein the configuration parameters comprise semi-persistent scheduling (SPS) configuration parameters for at least one SPS configuration for the wireless device.
22
12
12. The method of claim 1, wherein the sending the message comprises sending the message to the wireless device, and wherein the message comprises at least one of: the configuration parameters, updated configuration parameters based on the 
configuration parameters, or at least one of a configured grant (CG) resource configuration parameter or a configured scheduling (CS) resource configuration parameter, based on the traffic pattern information.
17. The method of claim 14, wherein the second message further comprises at least one 





configured grant (CG) configured scheduling (CS) resource configuration parameter based on the traffic pattern information.
17
14
14. The method of claim 13, wherein the RRC message comprises an RRC reconfiguration message.
7. The method of claim 6, wherein the second RRC message comprises an RRC reconfiguration message.
7


As described above, the dependent claims are substantially identical to the corresponding conflicting dependent claims of the conflicting Patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit” in claims 18, 21, 22, 25-35, 38-39, 43 and 46-47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 22, 25-35, 38-39, 43 and 46-47 recite the limitation “unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Reasons for Allowance
Claims 1-51 are allowed subject to the rejections indicated above; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

Regarding independent claims 1, 18 and 35, Park et al. (US20180124648A1) teaches A method comprising: receiving, by a base station distributed unit from a base station central unit, traffic pattern information associated with a wireless device, wherein the traffic pattern information comprises: (PARK, Fig. 15, step 1510, paragraph 330, teach receiving, by a first base station, a request message for a handover (i.e. traffic pattern information associated with a wireless device), from a second base station.)
a traffic periodicity field; and a timing offset field; (PARK, Fig. 15, step 1510, paragraph 330, teach the request message comprising traffic periodicity (i.e. traffic periodicity field) and timing offset (i.e. timing offset field).)
determining, by the base station distributed unit and based on the traffic pattern information, configuration parameters of at least one resource for the wireless device; (PARK, Fig. 15, step 1520, paragraph 330, teach determining configuration parameters for SPS radio resources (i.e. configuration parameters of at least one resource for the wireless device).)
sending, by the base station distributed unit, a message associated with the configuration parameters; (PARK, Fig. 15, step 1530, paragraph 330, teach sending, by the first base station, a handover request acknowledge message indicating the configuration parameters (i.e. message associated with the configuration parameters).)
and sending, by the base station distributed unit to the wireless device, an indication of activation of the at least one resource. (PARK, Fig. 15, step 1560, paragraph 330, teach sending, by the first base station to the wireless device, an activation control command indicating activation of the radio resource (i.e. indication of activation of the at least one resource).)
However, Park et al. (US20180124648A1) does not qualify as prior art because it is a commonly owned disclosure (same inventors).

LEE at al. (US20180049225A1) is directed towards transmitting user equipment (UE) assistance information for a semi-persistent scheduling (SPS) to a target evolved NodeB (eNB) wherein a source eNB in a handover receives the UE assistance information for the SPS from a UE, and transmits the UE assistance information for the SPS to the target eNB (Abstract). More particularly, Fig. 6, step 100, 110, paragraph 107-126, teach a base station receiving the UE assistance information and transmitting the assistance information to a target base station. Furthermore, paragraphs 123-124, teach the assistance information comprising traffic periodicity filed and a timing offset. 
However, LEE at al. (US20180049225A1) does not describe the target base station (i.e. the base station distributed unit) as sending a message associated with configuration parameters, and also sending to the wireless device (i.e. UE) an indication of activation of the at least one resource.

SHARMA et al. (US20180103460A1) is directed towards receiving, from the BS, a signalling message comprising at least two semi-persistent scheduling (SPS) configurations for the wireless communication based on the assistance information, and performing the wireless communication with radio resources corresponding to the at least two semi-persistent SPS (Abstract). More particularly, paragraph 147 teaches UE assistance information comprising 4 bit periodicity filed and 8 bit timing offset bit field.

	CHOU et al. (US20130250828A1) is directed towards providing assistant information for eNB to determine or adjust SR configuration based on the received assistant information (Abstract). More particularly, Fig. 13, step 1304, paragraph 59, teach receiving SR configuration from the eNB in response to the assistant information, wherein the SR configuration contains an SR configuration index associated with an SR period and an SR offset for SR resource allocation.1

However, none of these references, taken alone or in any reasonable combination, teach the features of: “sending, by the base station distributed unit, a message associated with the configuration parameters; and sending, by the base station distributed unit to the wireless device, an indication of activation of the at least one resource.” as similarly recited in independent claims 1, 18 and 35. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412